Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145877                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHRYSLER FINANCIAL SERVICES                                                                             Brian K. Zahra,
  AMERICAS, LLC f/k/a DAIMLERCHRYSLER                                                                                Justices
  FINANCIAL SERVICES AMERICAS LLC,
            Plaintiff-Appellant,
  v                                                                SC: 145877
                                                                   COA: 304105
                                                                   Court of Claims: 11-000007-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee,
  and
  STATE TREASURER and STATE OF
  MICHIGAN,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 7, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
           p1217                                                              Clerk